Citation Nr: 1418402	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1959 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's April 2014 Appellant Brief is located in Virtual VA.  


FINDING OF FACT

The Veteran's hypertension did not manifest in service, within the one-year presumptive period or for many years thereafter.  It is also less likely than not secondary to or aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in January 2009.  There is no additional evidence that need to be obtained.  

Merits of the Claim

The Veteran seeks service connection for hypertension, to include secondary to his service-connected diabetes mellitus.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the weight of the evidence is against the claim of service connection.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303.

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board may also consider secondary service connection.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran is claiming his hypertension secondary to his service-connected diabetes mellitus.  Therefore, the Board must also determine whether there is evidence of a nexus or relationship between the Veteran's hypertension and his service-connected diabetes.  

There is no record of hypertension in service or within one year of discharge.  There is also no evidence hypertension until 2004, over 20 years after service.  The Veteran underwent a hypertension survey during service in November 1976.  The survey resulted in no diagnoses, found no kidney trouble and showed blood pressure within normal limits.  No follow up was required.  At his February 1979 examination, the Veteran's blood pressure was within normal limits.  The Veteran's service treatment records included a document that showed he had borderline hypertension.  Despite being included in his service records, this document is dated October 1996, 16 years after service.  It also does not definitively diagnose hypertension.  

The Veteran's disability was not incurred in service.  As the first indication was 16 years after service and the first diagnosis over 20 years after service, the disability also does not meet the presumptions or continuity of symptomology standards set out under 38 C.F.R. § 3.309.  Therefore, the Board cannot award direct or presumptive service connection.  

The Board must now turn to secondary service connection.  The Veteran was afforded a VA examination in January 2009.  There, the Veteran stated he was taking medication for diabetes mellitus and that is was well-controlled.  He denied any renal insufficiency, kidney stones, or infections.  The Veteran also denied any coronary artery disease such as strokes, heart attacks or chest pain.  The examiner noted that the Veteran's renal functional panel was normal with slightly elevated blood urea nitrogen.  The examiner diagnosed benign essential hypertension.  He opined that "there is no evidence of diabetic nephropathy that would lead to a secondary condition of hypertension."  He also noted there was no evidence of coronary artery disease or other secondary factors contributing to the Veteran's mild hypertension.  There is no medical evidence that the diabetes caused or aggravated the hypertension.

In his February 2009 Notice of Disagreement, the Veteran stated his belief that his service-connected diabetes mellitus caused his hypertension.  While the Veteran is competent to note his symptoms and report blood pressure readings, he does not have the education or training to make a complex medical decision such as relating his hypertension to his diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran's representative submitted an appellant brief in April 2014.  In it, the representative noted the Veteran's normal renal function panel in January 2009, but requested a VA examination for renal disease based on the passage of time.  The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As there is nothing to show the January 2009 examination was inadequate, the Board need not remand.  Moreover, there is no evidence on file showing a change in the Veteran's medical situation that would warrant a more recent examination.

The Board is of the opinion that the point of equipoise has not been reached in the instant case because the evidence against the claim has more weight than that which favors it.  Because the evidence preponderates against the claim of service connection for hypertension, the benefit of the doubt cannot be applied and service connection is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hypertension, to include secondary to diabetes mellitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


